Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive.
As to applicant’s argument on page 9 recites:
“Sowerby fails to cure these deficiencies. While Sowerby generally mentions that commands between a CPU and a GPU are captured, it only says that such information may include information such as “CPU load, GPU load, GPU power, etc.” Sowerby, § 0047. None of these are messages that specify “graphics events with a reference to a shader for the GPU,” as recited in claim 21. (Emphasis added).”
The examiner contests that Sowerby discloses in paragraph [117], “the analysis may yield a cost per command or statement in the command stream or even within a shader”. Applicant’s claim limitation merely discloses a reference to a shader without further defining the reference and the type of reference used in the graphics event. Under broadest reasonable interpretation, reference merely means an act of referring to something. The analysis of the command stream including statement within a shader reads on graphics events (i.e., commands) with a reference to a shader. 
In addition, as to applicant’s argument on page 12 recites:
“For at least these reasons, Minadakis, Oneppo, Sowerby, and Bavoil do not teach or suggest all of the features of independent claim 21. Applicant therefore respectfully requests withdrawal of the pending § 103 rejection of claim 21.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, 30-34, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Minadakis (US 2006/0174233) in view of Oneppo et al. (US 2009/0322751) in view of Sowerby et al. (US 2012/0084058) in view of Bavoil et al. (US 2014/0368505) in view of Kubisch et al. (US 2014/0168242).
Regarding claim 21, Minadakis discloses a method performed by a computing device to generate permutations of compilation parameters for a shader (Minadakis, [0014], “The method and system create randomized code and collect statistics concerning performance of the video interface while executing the randomized code”. In addition, in paragraph [0027], “Parameters in the shader 
selecting a shader being used in the executing of an application (Minadakis, [0033], “As shown in step 302 a shader program is selected from the plurality of shader programs 214 and loaded”. In addition, in paragraph [0029], “The computer 202 is any device capable of being used to execute an application that displays images on the monitor 204”); 
obtaining original compilation parameters associated with the selected shader (Minadakis, [0031], “The CSM loads the one or more shader programs 214 and randomizes parameters included therein.  The CSM further causes the shader programs having the randomized parameters to be compiled and executed by the video interface 206”. The various parameters are considered original compilation parameters associated with the selected shader); 
determining one or more variations of the compilation parameters comprising different parameters of registers to use in compilation of the selected shader (Minadakis, [0041], “the results of three permutations of randomized parameters are generally shown at 402 with the corresponding resulting compiled code shown at 404”. The permutations of randomized parameters are considered variations of the compilation parameters at least based on registers in the computing device. Fig. 4 illustrates different parameters of registers);
compiling the shader multiple times with the different parameters of registers of the one or more variations of the compilation parameters (Minadakis, [0033], “In step 304, the CSM 212 randomizes one or more parameters in the shader program and then causes the shader program to be compiled in step 306”); and 
determining performance statistics for the shader with each of the different parameters of registers of the one or more variations of the compilation parameters (Minadakis, [0035], “As shown in 
Though Minadakis teaches determining one or more variation of the compilation parameters; Minadakis does not expressly disclose “different quantities of registers”;
Oneppo et al. (hereinafter Oneppo) discloses different quantities of registers (Oneppo, [0039], “FIG. 2 is a diagram illustrating the allocation of memory registers of a computing device in accordance with an embodiment of the invention… The same block of registers 200 is presented side-by-side to illustrate how the memory is allocated for either simple shader instances 202, 204, 206, and 208 and complex shader instances 210 and 212”. Fig. 2 illustrates allocate different quantities of registers).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Oneppo’s allocation of registers based at least on quantitiy of registers to specify Minadakis’s variation of the compilation parameters. The motivation for doing so would have been providing ability to allocate registers based on shader complexity.
In addition, though Minadakis teaches a plurality of shaders used during the execution of the application; Minadakis as modified by Oneppo does not expressly disclose “accessing a snapshot data captured during execution of an application”; 
Sowerby et al. (hereinafter Sowerby) discloses accessing a snapshot data captured during execution of an application (Sowerby, [0078], “a snapshot of the performance of the application may be gathered, including all or a portion of the parameters described above in the low cost measurement portion (e.g., CPU load, GPU load, GPU power, etc.)… By capturing this snapshot, this information may provide a baseline performance of the graphics application for the period of time when the high cost measurement is being performed”).
Sowerby discloses one or more graphics events with a reference to a shader (Sowerby, [117], “the analysis may yield a cost per command or statement in the command stream or even within a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Sowerby’s record all graphics commands/parameters and performance analysis to select Minadakis’s shaders, as it could be used to achieve the predictable result of selecting the shader being used in the execution of the application based, at least in part, on the reference to the shader. The motivation for doing so would have been allowing detection of performance bottlenecks and opportunities for performance optimization in graphical application development.
Furthermore, Minadakis teaches a central processing unit (CPU) and a graphics processing unit (GPU) (Minadakis, [0030], “components such as memory 216 and a graphics processing unit (GPU) 218”. In addition, in paragraph [0035], “the amount of CPU resources that are consumed by the video interface 206 and that remain available while the shader program executes”) and generate farmes of graphics data (Minadakis, [0030], “The device specific instructions are used by the video card 210 to render and display the frames on the monitor 204”); Minadakis as modified by Oneppo and Sowerby does not expressly disclose “commands passed between the CPU and GPU”;
Bavoil et al. (hereinafter Bavoil) discloses commands passed between the CPU and GPU (Bavoil, [0043], “Device driver 230 is an application that runs on the CPU that serves as an interface between GPU 240 and the CPU… Device driver 230 includes a translator 232 and a parameter recovery program 234.  Translator 232 translates compiled shaders 252 to a binary code that can be executed by GPU 240”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bavoil’s graphics processing between CPU and GPU to select Minadakis as modified by Oneppo shader in execution of the application. The motivation for doing so would have been providing ability to render a scene and render an effect in three-dimensional space.
Regarding claim 22, Minadakis discloses the original compilation parameters are obtained from a shader compiler (Minadakis, [0040], “The Boolean variables are compiler variables which are defined prior to compiling the shader program 214”).
Regarding claim 23, Minadakis discloses outputting a set of compilation parameters that exhibit a performance metric relatively greater than other sets of compilation parameters for the selected shader (Minadakis, [0036], “For example, it may be desirable to execute the shader program multiple times to obtain further data to be used when collecting statistics such as the frames per second”. Execute the shader program multiple times to collecting statistics is considered outputting a set of compilation parameters that exhibit a performance metric relatively greater than other sets of compilation parameters for the selected shader), wherein the performance metric is a time to complete generating a frame (Minadakis, [0035], “statistics include the number of frames per second that are rendered and displayed by the video interface 206”).
Regarding claim 24, Minadakis teaches the shader is selected and while executing the application; Minadakis as modified by Oneppo and Sowerby with the same motivation from claim 21 discloses a data log of information derived from a snapshot taken of a computing device (Sowerby, 
Regarding claim 26, Minadakis as modified by Oneppo with the same motivation from claim 21 discloses a limit on a number of registers that are allowed to be used during register allocation (Oneppo, [0039], “FIG. 2 is a diagram illustrating the allocation of memory registers of a computing device in accordance with an embodiment of the invention… The same block of registers 200 is presented side-by-side to illustrate how the memory is allocated for either simple shader instances 202, 204, 206, and 208 and complex shader instances 210 and 212”).
Regarding claim 30, Minadakis as modified by Oneppo with the same motivation from claim 21 discloses a limit of a number of registers (Oneppo, [0039], “FIG. 2 is a diagram illustrating the allocation of memory registers of a computing device in accordance with an embodiment of the invention… The same block of registers 200 is presented side-by-side to illustrate how the memory is allocated for either simple shader instances 202, 204, 206, and 208 and complex shader instances 210 and 212”).
Regarding claim 31, Minadakis as modified by Oneppo with the same motivation from claim 21 discloses a default method (Oneppo, [0039], “FIG. 2 is a diagram illustrating the allocation of memory registers of a computing device in accordance with an embodiment of the invention… The same block of registers 200 is presented side-by-side to illustrate how the memory is allocated for either simple shader instances 202, 204, 206, and 208 and complex shader instances 210 and 212”. Fig. 2 illustrates default method).
Regarding claim 32, Minadakis as modified by Oneppo with the same motivation from claim 21 discloses a minimum register method (Oneppo, [0018], “utilizes the minimum needed registers per 
Regarding claim 33, Minadakis as modified by Oneppo with the same motivation from claim 21 discloses based on parameters affecting register lifetimes (Oneppo, [0018], “utilizes the minimum needed registers per invocation for a given task.  In this embodiment, the total number of registers needed by a specific shader invocation can be calculated quickly by the device driver and allocated accordingly”. As can be seen in Fig. 2, the available registers represent the total number of registers can be allocated, the minimum needed registers which utilizing only portion of the total number of registers is considered affecting register lifetimes).
Regarding claim 34, Minadakis as modified by Oneppo with the same motivation from claim 21 discloses affecting register lifetimes is on or off (Oneppo, [0018], “utilizes the minimum needed registers per invocation for a given task.  In this embodiment, the total number of registers needed by a specific shader invocation can be calculated quickly by the device driver and allocated accordingly”. Utilizing the portion of the total number of registers is considered on, and the remaining registers are considered off).
Regarding claim 41, Minadakis discloses a system configured to generate variations of compilation parameters for shaders used by an application (Minadakis, [0007], “a method and system for assessing the relative performance of a video interface, which includes a display driver and a video card”. In addition, in paragraph [0027], “Parameters in the shader programs are randomized by the combinatorial shader such the resulting code varies when the shader program is compiled”), comprising: 
one or more processors (Minadakis, [0017], “personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems”);

The remaining steps recite in claim 41 are similar in scope to the method recited in claim 21 and therefore are rejected under the same rationale.
Regarding claim 42, Minadakis discloses generating variations using binary compiler parameters (Minadakis, Fig. 4 illustrates binary (e.g., True or False) compiler parameters).
Regarding claim 43, Minadakis as modified by Oneppo with the same motivation from claim 21 discloses a limit on a number of registers allowed during register allocation (Oneppo, [0039], “FIG. 2 is a diagram illustrating the allocation of memory registers of a computing device in accordance with an embodiment of the invention… The same block of registers 200 is presented side-by-side to illustrate how the memory is allocated for either simple shader instances 202, 204, 206, and 208 and complex shader instances 210 and 212”).
Regarding claim 44, Minadakis discloses one or more hardware-based computer-readable memory devices storing computer readable instructions which, when executed by one or more processors associated with a computing device (Minadakis, [0020], “Computer 110 typically includes a variety of computer readable media.  Computer readable media can be any available media that can be accessed by computer 110 and includes both volatile and nonvolatile media, removable and non-removable media”).
 The remaining steps recite in claim 44 are similar in scope to the method recited in claim 21 and therefore are rejected under the same rationale.

Claims 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Minadakis (US 2006/0174233) in view of Oneppo et al. (US 2009/0322751) in view of Sowerby et al. (US 2012/0084058) in view of Bavoil et al. (US 2014/0368505), as applied to claim 21, in further view of Lim et al. (US 2014/0258997).
Regarding claim 25, while Minadakis as modified by Oneppo with the same motivation from claim 21 teaches a limit on a number of registers that are allowed to be used (Oneppo, Fig. 2 illustrate a limit on a number of registers that are allowed to be used); Minadakis as modified by Oneppo, Sowerby, and Bavoil does not expressly disclose “during scheduling”;
Lim et al. (hereinafter Lim) discloses during scheduling (Lim, [0057], “Possible modifications may include more aggressive loop analysis and/or more aggressive register allocation and instruction scheduling”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Lim’s scheduling function in the video system, as taught by Minadakis as modified by Oneppo, Sowerby, and Bavoil. The motivation for doing so would have been allowing optimization of code for computer programs during compilation.
Regarding claim 27, Minadakis as modified by Oneppo, Sowerby, Bavoil and Lim with the same motivation from claim 25 discloses scheduling methods (Lim, [0051], “For example, a complicated scheduler pass may be replaced with a simpler scheduler algorithm, which may produce less efficient code”).
Regarding claim 28, Minadakis as modified by Oneppo, Sowerby, Bavoil and Lim with the same motivation from claim 25 discloses a latency sensitive scheduler (Lim, [0028], “Graphics program 22 may comprise, for example, an animation program, a video game, a graphics development program, or other computer-based graphics generation program”. Animation program and a video game require latency sensitive scheduler).
Regarding claim 29, Minadakis as modified by Oneppo with the same motivation from claim 21 discloses a minimum register (Oneppo, [0018], “utilizes the minimum needed registers per invocation for a given task.  In this embodiment, the total number of registers needed by a specific shader invocation can be calculated quickly by the device driver and allocated accordingly”).
Minadakis as modified by Oneppo, Sowerby, Bavoil and Lim with the same motivation from claim 25 discloses a scheduler (Lim, [0066], “pass scheduler 68 may provide parameters to optimization engine 72 for one or more of optimization passes 74, e.g., when one or more of optimization passes 74 is to be executed multiple times with different parameters”).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Minadakis (US 2006/0174233) in view of Oneppo et al. (US 2009/0322751) in view of Sowerby et al. (US 2012/0084058) in view of Bavoil et al. (US 2014/0368505), as applied to claim 21, in further view of Hsu et al. (US 5,854,934).
Regarding claim 35, Minadakis as modified by Oneppo, Sowerby, and Bavoil does not expressly disclose “parameters affecting loop unrolling”;
Hsu et al. (hereinafter Hsu) discloses parameters affecting loop unrolling (Hsu, col 1. 54-57, “The next optimization is a technique known as loop unrolling.  In loop unrolling, the body of the loop is replicated multiple times within the loop and the loop terminating code is adjusted accordingly”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hsu’s loop unrolling technique in the video system, as taught by Minadakis as modified by Oneppo, Sowerby, and Bavoil. The motivation for doing so would have been improving instruction scheduling by giving the compiler more instructions to reorder so as to increase the instruction level parallelism.
Regarding claim 36, Minadakis as modified by Oneppo, Sowerby, Bavoil and Hsu with the same motivation from claim 35 discloses loop unrolling is on or off (Hsu, col 1. 54-57, “The next optimization is a technique known as loop unrolling.  In loop unrolling, the body of the loop is replicated multiple times within the loop and the loop terminating code is adjusted accordingly”. The loop terminating is considered off).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612